Citation Nr: 0733228	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

3.  Entitlement to service connection for residuals of 
exposure to asbestos.

4.  Entitlement to service connection for a musculoskeletal 
disorder, with leg muscle aches, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a central nervous 
system disorder, with unexplained memory loss, to include as 
due to an undiagnosed illness.

6.  Entitlement to service connection for a psychoneurotic 
disorder, with sleep disturbances and difficulty 
concentrating, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a skin disorder, 
with unexplained rashes, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	James Konieczny, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992, with service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The veteran's appeal also initially included the issue of 
entitlement to service connection for a jaw displacement 
disorder, but he withdrew this claim at a January 2007 Board 
hearing.  

The claims of entitlement to service connection for a 
musculoskeletal disorder, with leg muscle aches; a central 
nervous system disorder, with unexplained memory loss; a 
psychoneurotic disorder, with sleep disturbances and 
difficulty concentrating; and a skin disorder, with 
unexplained rashes, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  The veteran has not been shown to have a current 
diagnosis of any disorder causally linked to ionizing 
radiation, nor has exposure to such ionizing radiation been 
corroborated.

3.  The veteran was exposed to asbestos during service but 
has not been diagnosed with a chronic respiratory disorder or 
any other disorder that could plausibly be linked to such 
exposure.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2007).

2.  Residuals of exposure to ionizing radiation were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2007).

3.  Residuals of exposure to asbestos were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of 38 C.F.R. § 3.159(b)(1) 
in September 2004.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in an August 2006 
letter.  While this letter was not followed up with any kind 
of readjudication, any deficiencies of such notification 
would not be prejudicial, as this case involves only service 
connection claims.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied, as here.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the veteran's claimed PTSD.  For reasons described 
in further detail below, a VA examination specifically 
addressing claimed residuals of ionizing radiation and 
asbestos exposure has been found to not be "necessary" in 
this case pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  PTSD

As noted in further detail below, in order to establish 
service connection for a particular disorder generally, the 
evidence of record must demonstrate that a disease or injury 
resulting in a current disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

Regardless of the questions of combat participation and/or 
stressor corroboration, the initial inquiry for the Board 
must be whether the veteran has a current PTSD diagnosis.  In 
this case, such a diagnosis has not been shown.  In the 
report of a February 2005 VA Gulf War Guidelines examination, 
the veteran's claimed PTSD was noted in the "impressions" 
section, but the examiner stressed that the veteran was 
scheduled for a pending psychiatric examination.  Such 
examination was conducted later in the same month.  

In the report of the February 2005 VA psychiatric 
examination, the examiner noted several psychiatric symptoms 
associated with PTSD, with difficulty falling asleep, 
hypervigilance, exaggerated startle response, and some 
difficulty concentrating.  However, the examiner indicated 
that a diagnosis of PTSD could not be made in the absence of 
"a clearly qualifying event to which the veteran's response 
was intense fear, helplessness or horror."  Here, the 
veteran reported "no pre or post military trauma."  
Accordingly, an Axis I diagnosis of adjustment disorder with 
mixed anxiety and depressed mood was rendered.  

The veteran has submitted no separate documentation 
indicating a PTSD diagnosis, and, during his January 2007 
hearing, he noted that he was receiving no current mental 
health treatment "from anyone anywhere."  

In view of all of these considerations, the Board must 
conclude that the veteran has not been shown to have a 
diagnosis of current and chronic PTSD.  In the absence of 
such a diagnosis, the preponderance of the evidence is 
against his claim of service connection for this disorder, 
and the claim must be denied.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Residuals of exposure to ionizing radiation and 
asbestos

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Also, certain chronic diseases, with 
malignant tumors, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's claims on appeal also include residuals of 
exposure to ionizing radiation.  At the same time, the 
veteran has not specifically alleged, and his post-service 
medical records do not show, any disorders that are 
specifically included among the list of "radiogenic 
diseases" found in 38 C.F.R. § 3.311(b)(2)(i), which 
consists largely of cancers.  Also, the veteran has presented 
no competent scientific or medical evidence suggesting that 
his claimed disorders are "radiogenic diseases," as would 
warrant further consideration under 38 C.F.R. § 3.311(b)(4).  
Moreover, the absence of competent evidence of radiogenic 
diseases renders unnecessary any further development to 
corroborate the veteran's claimed exposure to ionizing 
radiation; even if fruitful, such development would not 
support the veteran's claim on this basis because no 
disorders listed in 38 C.F.R. § 3.311(b)(2)(i) have been 
shown.   See Bernard, supra; see also Sabonis, 6 Vet. App. at 
430.  

Similarly, the veteran has claimed residuals of asbestos 
exposure in service.  Such exposure is corroborated in his 
service medical records.  That notwithstanding, he has not 
been shown to have been diagnosed with any respiratory or 
other disorders attributable to asbestos exposure, and he has 
not cited any specific chronic disorders at the current time.  
The Board notes in this regard that, while the veteran was 
treated for bronchitis on one occasion in service in April 
1990, chest x-rays from August 2004 and pulmonary function 
tests from February 2005 revealed findings within normal 
limits.

The Board further observes that even if the veteran had 
presented testimony as to specific current disorders 
attributable to exposure to ionizing radiation and asbestos, 
he has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion cannot not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Moreover, in the absence of competent medical evidence 
supporting the veteran's claims, there exists no basis for a 
further VA examination addressing the claims.  Such an 
examination, with etiology opinions, is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorders to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that etiology opinions are not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

It is eminently clear from 38 C.F.R. § 3.303 that, for a 
claim of service connection to prevail, there must be a 
current and chronic disorder.  As the veteran has neither 
asserted nor provided competent medical evidence of such 
disorders in terms of the claimed residuals of exposure to 
both ionizing radiation and asbestos, the preponderance of 
the evidence is against the claims of service connection for 
those disorders.

Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for PTSD is denied.

Service connection for residuals of exposure to ionizing 
radiation is denied.

Service connection for residuals of exposure to asbestos is 
denied.


REMAND

As noted above, the claims of service connection for a 
musculoskeletal disorder, with leg muscle aches; a central 
nervous system disorder, with unexplained memory loss; a 
psychoneurotic disorder, with sleep disturbances and 
difficulty concentrating; and a skin disorder, with 
unexplained rashes, are all predicated on a theory of an 
undiagnosed illness due to service in the Persian Gulf.

Under 38 C.F.R. § 3.317(a)(1)(i), service connection may be 
established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2011.  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; such unexplained multi-symptom illnesses defined by 
a cluster of signs or symptoms as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome; or any diagnosed 
illness that the Secretary determines under 38 U.S.C.A. 
§ 1117(d) warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).  A disability referred to in this section 
shall be considered service-connected for the purposes of all 
laws in the United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

As this regulation indicates that objective indications of a 
chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification, VA must take the veteran's 
subjective complaints into consideration in adjudicating 
these claims.  Accordingly, claims predicated on this theory 
need to be addressed by an examination focused on: (1) 
whether the claimed disorders are chronic in nature; and (2) 
if so, whether they are attributable to a known clinical 
diagnosis.

In the present case, however, the VA examination reports of 
record are inadequate.  A February 2005 orthopedic 
examination addressed only the veteran's left shoulder 
strain.  The veteran's February 2005 neurological examination 
report indicates "[n]o definite neurologic syndrome at this 
time" but does not specifically address the veteran's 
claimed memory loss, sleep disturbances, or difficulty 
concentrating.  These symptoms were also referenced in a 
February 2005 psychiatric report, but it is unclear if they 
are attributable to the diagnosed adjustment disorder with 
mixed anxiety and depressed mood.  None of the examination 
reports contain commentary regarding the claimed skin 
disorder.  As these examination reports do not possess the 
type of specificity required in view of the detailed 
provisions of 38 C.F.R. § 3.317, a more thorough examination 
is thus "necessary" pursuant to 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed musculoskeletal 
disorder, with leg muscle aches; central 
nervous system disorder, with unexplained 
memory loss; psychoneurotic disorder, 
with sleep disturbances and difficulty 
concentrating; and skin disorder, with 
unexplained rashes.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, and 
for each of the veteran's claimed 
disorders, the examiner is requested to 
answer the following questions:

a) Does the veteran have a chronic (e.g., 
existing for six months or more) disorder 
pertaining to his claimed disability?

b) If a chronic disorder is found, can 
such disorder be attributed to a known 
clinical diagnosis?  If not, the examiner 
should so state specifically.

c) For each known clinical diagnosis 
rendered in conjunction with the 
veteran's claimed disorders, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
such disorder is etiologically related to 
the veteran's period of active duty 
service.

A complete rationale should be given for 
all opinions and conclusions expressed 
the report.

2.  Following completion of this 
development, the examination report 
should be reviewed to ensure that all 
questions have been answered with the 
specificity required by this REMAND.  It 
is again noted that 38 C.F.R. § 3.317 is 
a very detailed regulation requiring a 
high level of specificity in terms of 
medical findings.  If any deficiencies in 
the examination report are noted, the 
report should be returned to the examiner 
for completion before any readjudication 
is made.  

3.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for a 
musculoskeletal disorder, with leg muscle 
aches; a central nervous system disorder, 
with unexplained memory loss; a 
psychoneurotic disorder, with sleep 
disturbances and difficulty 
concentrating; and a skin disorder, 
including unexplained rashes, should be 
readjudicated.  The provisions of 
38 C.F.R. § 3.317 must be considered in 
regard to all four claims.

If the determination of one or more of 
these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


